internal_revenue_service department of the treasury index number washington d c number release date telephone number person to contact refer reply to cc dom fi p - plr date september in re legend taxpayer date date date a state b c d policy a policy b policy c policy d date e f g h i systems company year month month year l firm j dear this is in response to your date letter and your date sec_2 and supplemental submissions requesting a ruling that the noncompliance of certain of taxpayer’s policies with the requirements of sec_7702 be waived pursuant to sec_7702 this ruling applies to the a contracts listed in exhibit a facts taxpayer is a stock_life_insurance_company organized and operated under the laws of state it is licensed to engage in the life_insurance business in b states and in c this request for waiver relates to d types of flexible premium universal_life_insurance contracts taxpayer issues policies a b c and d policies all of the policies which are the subject of this request are considered life_insurance contracts under the laws of the states or other jurisdictions in which they were issued were issued after date the effective date of sec_7702 and were intended to comply with that section by satisfying both the guideline premium requirements of sec_7702 and c and falling within the cash_value corridor prescribed in sec_7702 and d as of date taxpayer had approximately e policies in force including f policy a contracts g policy b contracts h policy c contracts and i policy d contracts all of the policies provide for the payment of an initial premium and planned periodic premiums policyholders are permitted to change the frequency as well as increase or decrease the amount of the planned periodic premiums they also are permitted to make unscheduled premium payments at any time prior to the maturity of their policies taxpayer reserves the right to limit premium payments for each policy issued taxpayer computed a premium limitation equal to the guideline_premium_limitation prescribed in sec_7702 after calculating that limitation taxpayer as described below monitored the premium payments in order to prevent a policy’s premiums from exceeding it thereby causing the policy to fail to qualify as a life_insurance_contract for federal_income_tax purposes premium payments in excess of that limitation are referred to in this letter as excess premiums in year taxpayer acquired from systems company a computer-based monitoring system the monitoring system or system designed to administer numerous aspects of its life_insurance contracts including their compliance with the requirements of sec_7702 those requirements included the guideline premium requirements under sec_7702 the cash_value corridor requirements under sec_7702 the computational rules under sec_7702 and the definitions and special rules under sec_7702 it utilized the system and accompanying manual procedures to ensure it complied with those requirements the monitoring system generates a daily report listing the life_insurance contracts with respect to which the system identifies an error in contract administration together with a corresponding error message briefly describing the error s involved on each contract the daily error report each daily error report lists those life_insurance contracts for which an error has been identified since the system generated the previous error report each day when a daily error report is generated it is distributed to taxpayer representatives responsible for addressing the errors identified in it at the end of each week an individual in taxpayer’s premium accounting department manually compiles the information on the daily error reports for the week and generates a weekly report the weekly error report the weekly error report lists every life_insurance_contract with respect to which the system has identified an error in contract administration the corresponding error message s for each contract and taxpayer’s department responsible for correcting each error the weekly error reports are distributed to taxpayer representatives responsible for addressing the errors identified in it a life_insurance_contract listed on the weekly error report will continue to appear on that report’s listings until all the errors identified with respect to that contact are addressed premiums_paid under the policies are processed by different departments of taxpayer depending on the circumstances under which the premiums are paid the initial premium paid under a newly issued policy is processed by a customer service representative in taxpayer’s new business department responsible for processing the issuance of the policy subsequent premiums_paid under the policy other than those paid under the lock box method of paying premiums described below usually are processed by a customer service representative in the premium accounting department unless the premium is paid in connection with a change to the policy if a policyholder makes a change to his or her policy the premium if any paid in connection with the change is processed by a customer service representative in the policyholder service_department responsible for processing the change premiums other than those paid under the lock box method paid after such a change are processed by a customer service representative in the premium accounting department with respect to the requirements of sec_7702 the monitoring system calculates and monitors the premium limitation applicable to each of the policies the system compares the premiums_paid under each policy with the premium limitation for the policy when it is issued when a premium is paid and again at the time of a change to a policy which affects the premium limitation there are four methods by which premium payments may be made under the policies the pre-authorized check method the manual processing method the batch processing method and the lock box method under the pre-authorized check method the monitoring system accepts only checks for premiums of pre-approved amounts the pre-approved amount at any time is less than or equal to the excess of the policy’s premium limitation at that time over the sum of the premiums_paid under the policy at that time if the amount of a pre-authorized check for a policy together with the sum of the premiums previously paid under the policy exceeds the premium limitation for the policy the system automatically generates a warning message on the daily error report and rejects the premium the warning message can not be overridden by a customer service representative to force the system to accept the premium taxpayer’s procedures require that a check for a premium in excess of the pre-approved amount be returned immediately to the policyholder under the manual processing method premium payments under a policy are processed manually by a customer service representative in the department responsible for processing the premiums if a customer service representative attempts to process an excess premium the monitoring system automatically generates a warning message indicating that the premium limitation will be exceeded if the payment is processed when such a message is produced taxpayer’s procedures require that the premium payment not be accepted rather the premium is to be returned immediately to the policyholder hence if these procedures are followed no excess premium can be accepted and credited under a policy in year taxpayer implemented a batch processing method of processing certain premiums under that method each business_day premiums received by taxpayer are delivered to customer service representatives responsible for processing premium payments each premium under a policy is processed regardless of whether it would result in the sum of the premiums_paid under the policy exceeding the policy’s premium limitation if the premium is an excess premium the monitoring system automatically identifies the policy on the next daily error report together with an error message indicating that the premium paid exceeds the premium limitation taxpayer’s procedures require that the premium be returned immediately ie the next day to the policyholder hence under the batch processing method if taxpayer’s procedures are followed no excess premiums can be accepted and credited under a policy also in year taxpayer implemented a lock box method of processing certain premium payments under this method premiums billed to policyholders were received at a bank lock box at the end of each day bank personnel enter into the bank’s computer system the information about each premium received that day including the amount of the premium and the policy number of the policy under which the premium is paid the bank then transmits this information to systems company which in turn is responsible for processing all the premium payments the same evening as with the batch processing method each premium under a policy is processed under the lock box method regardless of whether it would result in the sum of the premiums_paid under the policy exceeding the policy’s premium limitation if the premium is an excess premium the monitoring system automatically identifies the policy on the next daily error report together with an error message indicating that the premium paid exceeds the premium limitation taxpayer’s procedures require that the premium be returned immediately ie the next day to the policyholder hence under the lock box method no excess premium can be accepted and credited under a policy if these procedures are followed in month taxpayer took the extra precaution of adding an automatic suspension feature in its monitoring system under that procedure as in effect prior to its modification discussed below in month if an excess premium remained in a policy for more than days after the end of the policy year in which the payment was made the system automatically suspended the policy also the policy was identified as suspended on the weekly error report under the automatic suspension feature as in effect from month to month if such an excess premium was not refunded with interest within days after the end of the policy year in which the excess premium was made all processing with respect to the policy eg the issuing of policyholder billing notices and the processing of premium payments requests for loans and partial withdrawals and changes to the policy was discontinued taxpayer realized that by accelerating the suspension of a policy to the end of the policy year in which an excess premium was paid rather than days after the end of the policy year it would give itself an additional opportunity to return the excess premium with interest to the policyholder within days of the end of the policy year in accordance with sec_7702 accordingly in month taxpayer modified the automatic suspension feature under that feature as modified if an excess premium under a policy is not refunded with interest by the end of the policy year in which it is paid the system automatically suspends the policy at the end of the policy year rather than days after the end of that year in addition at that time taxpayer established additional manual procedures requiring customer service representatives to identify a suspended policy that was listed on the weekly error report and return the excess premium payments under a suspended policy with interest to the policyholder within days of the end of the policy year the compliance failures of all of the failed policies occurred prior to the modification of the suspension feature and the addition of the accompanying manual procedures in month taxpayer is aware of the occurrence of no compliance failure with respect to a policy since month after one of its customer service representative’s identified a policy that she suspected was a failed policy taxpayer utilized its own personnel as well as personnel from its outside auditor and l firm to conduct a review of its policies and to identify any failed policies that might exist as a result of that review taxpayer discovered that it processed and accepted premiums_paid with respect to a policies including j terminated policies in excess of the respective premium limitations for those policies and that such excess premiums were not returned with interest within days after the end of the policy year in which they were accepted specifically in some instances customer service representatives inadvertently processed excess premium payments under the manual processing method notwithstanding the warning message generated by the monitoring system at the time the payments were processed and contrary to taxpayer’s procedures requiring the rejection of such payments and their immediate return to the policyholders further in 1taxpayer estimates that approximately once per business_day policyholders attempt to pay premiums in excess of the guideline premiums excess premiums under their policies and that they did so at roughly that rate at the time the a policies with respect to which this waiver is being sought the failed policies failed to comply with the requirements of sec_7702 thus taxpayer believes that over the years there have been several thousand instances in which policyholders have attempted to pay excess premiums but in only a instances did taxpayer fail to identify and return those excess premiums some instances under the batch processing and lock box methods adopted by taxpayer in year customer service representatives erroneously failed to return excess premiums to the policyholders immediately notwithstanding the identification of the policies on the daily error report and contrary to taxpayer’s procedures requiring the immediate return of the excess premiums taxpayer represents that its non- compliance with the requirements of sec_7702 was unintentional and the failures described above on the part of the customer service representatives are the only errors that resulted in the non-compliance of the failed policies with the requirements of sec_7702 in addition to instituting and modifying the automatic suspension feature designed to remedy the failure of any policy taxpayer is developing a modification to its monitoring system which would prevent the crediting of excess premiums under its policies the modification would provide that if a policyholder attempts to pay an excess premium under a policy the monitoring system would automatically reject the excess premium payment accordingly under the modified monitoring system excess premiums could no longer be credited under a policy and thus the errors resulting in the compliance failures of the failed policies could no longer occur taxpayer has been testing this modification and hopes to implement it and any accompanying manual procedures within the next few months taxpayer proposes to remedy the compliance failures of each failed policy which is in force on the date of the execution of the waiver and under which the sum of the premiums_paid as of that date exceeds the relevant policy’s premium limitation as of that date it proposes to do so by increasing the death_benefits payable under that policy or refunding to the policyholder the excess premiums_paid under the failed policy with interest less any excess premiums and interest previously refunded taxpayer is prepared to implement these corrective measures within days from the effective date of the waiver taxpayer represents that following the implementation of the corrective measures the failed policies will satisfy the requirements of sec_7702 ruling requested taxpayer requests the service to waive the failure of the failed policies to satisfy the requirements of sec_7702 law sec_7702 of the code defines the term life_insurance_contract for all purposes of the code under sec_7702 in order to be considered a life_insurance_contract for federal tax purposes a contract must qualify as such under applicable law and must satisfy either the cash_value_accumulation_test set out in sec_7702 and b or meet the sec_7702 and c guideline premium requirements and fall within the sec_7702 and d cash_value corridor sec_7702 provides that if in order to comply with the guideline premium requirements any portion of the premium paid during any contract_year is returned by the insurance_company with interest within days of the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year sec_7702 provides that the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 if the taxpayer establishes to the satisfaction of the secretary that the failure was due to reasonable error and that reasonable steps are being taken to remedy the error after considering all of the facts and circumstances we find that the failure of the a policies to satisfy the requirements of sec_7702 was due to reasonable error and taxpayer is taking reasonable steps to remedy the error conclusion taxpayer is granted a waiver under sec_7702 for the failure of the policies listed in exhibit a to satisfy the requirements of sec_7702 the rulings in this letter are based on the information and representations taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination no opinion is expressed as to whether the a policies comply with those requirements of sec_7702 or of any other sections of the code and of the income_tax regulations that were not the subject of this letter_ruling this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely assistant chief_counsel financial institutions products by s mark s smith chief branch
